Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the two instances of “may be” render the claim indefinite, because it is unclear whether or not the claim teaches the air germicidal lamps being disposed above the air filter to be vertically spaced apart from each other, and formed to guide the air flow passing through the air filter in a zigzag direction. For the purposes of examination, these limitations are interpreted to be taught by the claim. 

Claims 9-11 are rejected as being dependent on claim 5. Should the Applicant overcome the noted rejection above in claim 5, then the rejections to claims 9-11 will be overcome as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 209529745 U) in view of Lichtblau (US 8791441 B1).
Regarding claim 1, Zhang teaches an indoor air sterilization and purification apparatus comprising:
a driving unit which includes a plurality of wheels provided at a lower portion thereof to automatically travel in an indoor space (Fig. 2, abstract: an autonomous mobile disinfecting device);
a sterilization and disinfection module which is mounted on the driving unit, includes a plurality of main germicidal lamps that emit sterilization light, wherein the main germicidal lamps are formed in a manner of adjusting arrangement positions thereof so that the main germicidal lamps are located close to an object to be disinfected, and is configured to irradiate a sterilization region between the object and the main germicidal lamps with UV-C (Fig. 3, Fig. 6: portion defined by lifting column 12 and the UV/spray module on top of it; UV lights 33 and 312 read on a plurality of main germicidal lamps);
a circulation purification module mounted on the driving unit and configured to suck in an indoor air to filter, sterilize, or purify dusts or microbial particles contained in the indoor air and discharge the same (Fig. 3: air purifying mechanism 9);
distance detection sensors mounted on the driving unit and the sterilization and disinfection module to detect a distance to an object existing in the indoor space therefrom (abstract: and the environment detection device which is set on the main body and used for acquiring the environment information; pg. 2 par. 10: the environment detection device includes a depth camera, laser radar module and the ultrasonic sensor module is at least one); and
a controller configured to control operations of the driving unit and the sterilization and disinfection module based on detection results of the distance detection sensors (abstract: the environmental information of the control unit receives the environment detection device for obtaining the environment information adjusted according to the walking route to avoid the obstacle. the control unit controlling the sterilizing mechanism is started or stopped. The utility model can automatically move according to the preset route or position for sterilizing), but does not teach wherein the main germicidal lamp is a UV-C LED or a UV-C lamp having a wavelength of 200 to 280 nm.
Lichtblau teaches a mobile UV light disinfection unit (Fig. 1, abstract). Lichtblau teaches using a UV light wavelength of 253.7 nm for the purposes of effective sterilization of surfaces and air (abstract: The system provides UVC radiation at a wavelength of 253.7 nm, which is effective to kill or deactivate pathogens on surfaces irradiated by the emitted UVC radiation and is simultaneously effective to decontaminate air which passes uniformly over the entire length of the UVC lamps). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lights of Zhang to emit light at 253.7 nm, as taught by Lichtblau, in order to effectively sterilize surfaces and air in the context of a mobile UV light disinfection unit. 
Regarding claim 2, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 1, as set forth above, and teaches wherein the circulation purification module is disposed on an upper portion of the driving unit (Fig. 3), and
the sterilization and disinfection module is disposed movably up and down (Fig. 3, Fig. 6) but does not teach in a form surrounding an upper portion and a side space of the circulation purification module.
However, in the absence of any teaching to the contrary, the shape/form of the sterilization and disinfection module does not affect operation since it would still be capable of sterilization so long as it is capable of emitting UV light. Absent a showing of significance or unexpected results, the exact form of the sterilization and disinfection module taught by claim 2 is prima facie obviousness and do not modify the operation of the invention and further, do not add patentable significance. According to MPEP 2144.04.IV.B: 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the sterilization module of Zhang modified by Lichtblau to surround an upper portion and a side space of the circulation purification module, with a reasonable expectation that it would still be capable of sterilization. 
Regarding claim 6, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 2, as set forth above, and teaches wherein the sterilization and disinfection module comprises:
a sterilization base body disposed above the air purification case (Fig. 6: column 12);
a main driving unit configured to move the sterilization base body up and down (pg. 5 par. 1: As a preference, the further comprises a second motor for driving the lifting of relative movement in the axial direction relative to the base);
a plurality of main germicidal lamps which are arranged along an outer circumference of the sterilization base body, move up and down along with the sterilization base body, extend longitudinally in a vertical direction, and have light emitting surfaces formed on outer surfaces thereof to emit sterilization light to an outer direction (Fig. 6: 312; pg. 11 par. 3: the fourth ultraviolet lamp in the embodiment of the utility model 312 can be a plurality of, a plurality of fourth ultraviolet lamp 312upwards distributed on the circumference of the lifting column 12); and
a disinfectant spray module provided at an upper portion of the sterilization base body, at an upper end of the UV-C LED system, or at one end of the main germicidal lamp (Fig. 4: sterilizing liquid atomizing mechanism), wherein the main driving unit and the main germicidal lamp are operated by a control of the controller (abstract: a control unit, which is used for controlling the walking of the running gear, the environmental information of the control unit receives the environment detection device for obtaining the environment information adjusted according to the walking route to avoid the obstacle. the control unit controlling the sterilizing mechanism is started or stopped).
Regarding claim 9, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 1, as set forth above, and teaches wherein the controller controls operations of the modules so as to be operated simultaneously in both or selectively in any one of a space sterilization mode that operates the circulation purification module, and a surface sterilization mode that operates the sterilization and disinfection module (pg. 11 par. 6-pg. 12 par. 1: In an alternative embodiment, the control unit may also control the ultraviolet lamp (e.g., first ultraviolet lamp 31, the second ultraviolet lamp 32, the third ultraviolet lamp 33 and the fourth ultraviolet lamp 312 in any one or more of) such as opening and closing. example of the control unit in the embodiment of the utility model also can control the operation of the atomizing mechanism 5).

Regarding claim 15, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 6, as set forth above, and teaches wherein the disinfectant spray module sprays the disinfectant in an atomization or steam spray method depending on the type thereof (pg. 3 par. 4: sterilizing liquid atomization mechanism).
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau in view of Garner (WO 2008103719 A1).
Regarding claim 3, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 2, as set forth above, but does not teach wherein the circulation purification module comprises:
an air purification case mounted on the upper portion of the driving unit and having air inlets and an air outlet formed in one end portion and the other end portion thereof, an air filter mounted inside the air purification case to filter the air sucked through the air inlets;
air germicidal lamps configured to emit sterilization light into an inner space of the air purification case to sterilize microbial particles contained in the air sucked through the air inlets; and
a blowing fan operated to form an air flow so that air is sucked and discharged through the air inlets and the air outlet; and
a disinfectant spray module provided at a rear end of the air outlet.
 Garner teaches a mobile air sterilization system (abstract: A bio air sterilization system and method of use thereof is provided that can remove and render benign harmful contaminants and particulates, such as bacteria, viruses, and molds, from air within an enclosed area, as well as, in principle, from the exposed surfaces located within the enclosed area. In one aspect, the sterilization system includes a self contained, mobile sterilization unit). 
Garner teaches wherein the air sterilization unit has a case (Fig. 3), an inlet and outlet each formed on an end portion (Fig. 3), air filters (Fig. 3: 1, 5), UV sterilization lamps (Fig. 3: 2), and a blowing fan (Fig. 3: 7), wherein the UV lights are vertically spaced apart, and configured to guide air passing through the air filter in a zig-zag path (Fig. 3).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air purifying mechanism of Zhang modified by Lichtblau to have a case, an inlet and outlet each formed on an end portion, air filters, UV sterilization lamps, and a blowing fan, wherein the UV lights are vertically spaced apart, and configured above the air filter to guide air passing through the air filter in a zig-zag path, as taught by Garner, in order to sterilize air in the context of a mobile sterilization unit. 
Zhang modified by Lichtblau and Garner would have the air outlet on an upper portion of its main body, facing its sterilization module, which contains a disinfectant spray module 5 (Fig. 3). 
Regarding claim 12, Zhang modified by Lichtblau and Garner teaches the indoor air sterilization and purification apparatus according to claim 3, as set forth above, and teaches wherein the disinfectant spray module sprays the disinfectant in an atomization or steam spray method depending on the type thereof (pg. 3 par. 4: sterilizing liquid atomization mechanism).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau and Garner in view of Shin (KR 102120717 B1).
Regarding claim 4, Zhang modified by Lichtblau and Garner teaches the indoor air sterilization and purification apparatus according to claim 3, as set forth above, but does not teach wherein the air filter is formed in a cylindrical shape so as to allow air to pass therethrough from sides to a center direction, a plurality of air germicidal lamps are mounted thereon, and at least one lamp is arranged in a form of being inserted into a central portion of the air filter, and the air germicidal lamp is a UV-C LED system or a UV-C lamp having a wavelength of 200 to 280 nm.
Shin teaches an air sterilizer unit (abstract: The present invention relates to an ionized bacteria sterilizer; pg. 3 par. 7: The ionized bacterial sterilizer (1) according to an embodiment of the present invention is primarily a primary air dust filter attached to the upper side of the case when the outside air is introduced into the inside through the blower unit 30). Shin teaches a cylindrical air filter attached to multiple UV lights in order to contact and sterilize air in a 360 degree direction (pg. 3 par. 8: Through the anionization module 610, a large amount of electrons are radiated into the air in the cylindrical portion 60 to anionize harmful microorganisms introduced. In addition, a string chaos electric field is formed in the direction of 360° through the cylindrical collecting part 50 to collect the anionized harmful microorganisms with the multilayer filter module 500 to collect them. In addition, the harmful microorganisms are directly irradiated with ultraviolet rays (UV-C) at a short distance toward the inside of the cylindrical collecting portion 50 collected in the laminated filter module 500, and a high cumulative dose is formed to sterilize the harmful microorganisms; Fig. 3, pg. 7 par. 9-pg. 8 par. 1: The first ultraviolet lamp 710 is formed in a ring shape, and emits ultraviolet rays up and down. The first UV lamp 710 may be connected to a connecting member 440 formed in a ring shape at the bottom of the mounting portion 40. The first UV lamp 710 configured as described above is installed under the cylindrical collecting portion 50 to sterilize harmful microorganisms attached to the laminated filter module 500 by direct and continuous ultraviolet irradiation toward the cylindrical collecting portion 50; pg. 8 par. 2: The second ultraviolet lamp (LED) 720 may be formed between a positive electrode installation hole 401 and a negative electrode installation hole 402 of the mounting portion 40 as shown in a small rectangular shape. For example, the second ultraviolet lamp (LED) 720 may be installed between nine or more between the positive electrode installation hole 401 and the negative electrode installation hole 402 of the mounting portion 40. The second UV lamp (LED) 720 installed in this way can sterilize harmful microorganisms adhered to the laminated filter module 500 by direct and continuous UV irradiation toward the cylindrical collecting part 50). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air filter 1 of Zhang modified by Lichtblau and Garner to be cylindrical with a central opening, connected a plurality of UV lights emitting light in the direction of the cylinder’s interior, as taught by Shin, in order to filter and sterilize air in a 360 degree direction. 
Zhang modified by Lichtblau, Garner, and Shin does not teach at least one lamp is arranged in a form of being inserted into a central portion of the air filter. 
However, in the absence of any teaching to the contrary, the location of the UV lamp in inside the central portion of the air filter does not affect operation since UV light would still be capable of reaching the surfaces on the air filter, as taught by Shin. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the UV lights of Zhang modified by Litchblau, Garner, and Shin to be located in a central portion of the cylindrical air filter in order to perform the same function of emitting UV light to areas inside the cylindrical air filter. 
Zhang modified by Lichtblau, Garner, and Shin does not teach the air germicidal lamp is a UV-C LED system or a UV-C lamp having a wavelength of 200 to 280 nm. 
Lichtblau teaches using a UV light wavelength of 253.7 nm for the purposes of effective sterilization of surfaces and air (abstract: The system provides UVC radiation at a wavelength of 253.7 nm, which is effective to kill or deactivate pathogens on surfaces irradiated by the emitted UVC radiation and is simultaneously effective to decontaminate air which passes uniformly over the entire length of the UVC lamps). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lights of Zhang that are attached to the cylindrical air fitler to emit light at 253.7 nm, as taught by Lichtblau, in order to effectively sterilize surfaces and air in the context of a mobile UV light disinfection unit. 
Regarding claim 5, Zhang modified by Lichtblau, Garner, and Shin teaches the indoor air sterilization and purification apparatus according to claim 4, as set forth above, and teaches at least two lamps of the plurality of air germicidal lamps to be vertically spaced apart from each other, and may be formed to guide the air flow passing through the air filter in a zigzag direction (see Garner modification made in rejection to claim 3) but does not teach wherein the plurality of air germicidal lamps may be disposed above the air filter. 
However, in the absence of any teaching to the contrary, the location of the air filter with respect to the UV lamps does not affect operation as long as the air filter is capable of directing air toward the UV lamps since there is a fan downstream of the air filter. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify air filter of Zhang modified by Lichtblau, Garner, and Shin to to be located below the vertically spaced UV lamps with a reasonable expectation that it would still be capable of directing air toward the UV lamps. 
Zhang modified by Lichtblau, Garner, and Shin teaches wherein the UV lamps are located inside the air purification case, but does not teach wherein the plurality of air germicidal lamps are formed in a form in which a plurality of UV-C lamps or UV LEDs are mounted on a plate-shaped lamp substrate. 
Shin teaches wherein UV lamps 710 and 720 are mounted on a plate-shaped lamp substrate, wherein plate-shaped is interpreted to be any shape that has a small depth relative to its length and width (Fig. 3-4: 40). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Zhang modified by Lichtblau, Garner, and Shin to be mounted on a plate-shaped lamp substrate, as taught by Shin, in order to mount the UV lamps inside the air purification device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau in view of Dayton (US 9889219 B2).
Regarding claim 7, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 6, as set forth above, and teaches rotating its lamp holder (pg. 10 par. 1: full space disinfection device provided by the embodiment of the utility model is arranged on the main body can rotate relatively to the lamp holder 2), wherein rotation of disinfection components is controlled by a controller (pg. 12 par. 1: In one embodiment, control module specifically comprises the first motor, the second motor control module and a control unit, the first motor control module and the second motor control module respectively controls the first motor to rotate with the control unit communication connection (including a wired connection and wireless connection), the first motor control block receives the control unit sends the control instruction, the control instruction sent by the second motor control block receiving control unit for controlling the second motor to rotate) but does not teach 
wherein upper ends of the plurality of main germicidal lamps are pivotably coupled to the sterilization base body about a horizontal rotation shaft, pivot driving units are mounted on the sterilization base body, which independently pivot and move the plurality of main germicidal lamps about the horizontal rotation shaft, and are operated by a control of the controller, and the main driving unit is configured to rotate and move the sterilization base body about a vertical rotation shaft provided at a central portion thereof. 
Dayton teaches an autonomous mobile UV sterilization device (abstract: Provided is a decontamination apparatus that includes a motorized base with a transport system that is operable to autonomously move the decontamination apparatus. A plurality of UVC bulbs, each of which emits UVC light, are supported at a vertical elevation above the motorized base. A controller controls operation of the transport system to move the decontamination apparatus along a desired route while the UVC bulbs are energized during a decontamination process). For the purpose of providing a UV disinfection mechanism that can cover a wide range of surfaces in a room, some of which are hard to reach, (C1L30-39: Accordingly, there is a need in the art for a method and apparatus for exposing surfaces in a room to a sufficient level of UVC light to achieve a predetermined level of pathogen reduction on the surfaces. Such a system and method can optionally utilize a plurality of relatively low-power UVC light sources that are automatically repositioned to expose to UVC light various surfaces that are originally shielded from the UVC light while the decontamination apparatus is positioned at a starting location within the room), Dayton teaches wherein the UV lights are connected to a portion rotatable about a vertical axis relative to the transport base (Fig. 5: arrow 20), wherein each UV light is independently pivoted on a horizontal axis relative to said portion (Fig. 5: UV lights 14, hinges 21), wherein operation is controlled by a controller (C8L7-9: The base 125 supports a controller 116 that can be manipulated by a user to control operation of the decontamination apparatus 10). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lights of column 12 of Zhang modified by Lichtblau to be independently pivotably coupled to the sterilization base body about a horizontal rotation shaft, and the column 12 to be rotatable about a central vertical axis relative to the transport base, as taught by Dayton, for the purpose of providing a UV disinfection mechanism that can cover hard to reach surfaces in a room. 
Furthermore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang modified by Lichtblau and Dayton to have motors to drive each independent pivotably mounted UV light, and to configure the main driving unit to rotate column 12 about a central vertical axis, as taught by Zhang, in order to autonomously adjust the rotational configuration of the mobile sterilization device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau and Dayton in view of Zhang (CN 111358973 A, hereinafter referred to as ‘973).
Regarding claim 8, Zhang modified by Lichtblau and Dayton teaches the indoor air sterilization and purification apparatus according to claim 7, as set forth above, but does not explicitly teach wherein the main germicidal lamp is made of a material that allows light to transmit through all the outer circumferential surfaces of the lamp with being arranged longitudinally in the vertical direction, so as to emit the sterilization light at 360o in all directions. 
‘973 teaches a UV lamp (abstract: The invention claims an ultraviolet LED lamp assembly). ‘973 teaches wherein the UV lamp is composed of a transparent material such as glass, in order to provide a suitable material to transmit UV light (pg. 3 par. 10: the lamp cover 4 is made of transparent material, such as glass, plastic and so on, considering that the ultraviolet radiation has strong destructive power, prolong the using lifetime of the lamp cover 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Zhang modified by Lichtblau and Dayton to be composed of a transparent material such as glass or plastic, as taught by ‘973, in order to provide a suitable material for transmitting UV light. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau and Dayton.
Regarding claim 10, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 9, as set forth above, and Zhang modified by Lichtblau and Dayton teaches wherein the controller controls operations of the apparatus so as to perform the surface sterilization mode in which the surface of the object existing in the indoor space is irradiated with the sterilization light, by operating the main germicidal lamp while moving the driving unit with being operated in the space sterilization mode (pg. 11 par. 6: Referring to FIG. 7, in one embodiment, the control unit can be used for controlling the walking mechanism… In an alternative embodiment, the control unit may also control the ultraviolet lamp);
in the process of the surface sterilization mode on a lower surface of the object existing in the indoor space (NOTE: this is a recitation of intended use, and so long as the controller is capable of controlling the movement and activation of the UV lights, a lower surface of an object would theoretically be sterilized if the sterilization device is placed in a room),
the controller controls operations of the apparatus so that the lower surface of the object is irradiated with the sterilization light, by moving the sterilization base body upward so as to be spaced apart from the lower surface of the object by a reference distance (pg. 11 par. 6: but also can be used for lifting the control 12, such as a steering can be by control the second electric machine to control the lifting of the lifting column 12), 
and horizontally pivoting and moving the main germicidal lamp; and
the controller controls operations of the apparatus so that the sterilization base body is rotated about the vertical rotation shaft by the main driving unit in a state of being irradiated with sterilization light by horizontally pivoting and moving the main germicidal lamp (see Dayton modification made in rejection to claim 7).
Regarding claim 11, Zhang modified by Lichtblau and Dayton teaches the indoor air sterilization and purification apparatus according to claim 9, as set forth above, and teaches wherein in the process of the surface sterilization mode on the upper surface of the object existing in the indoor space, the controller controls operations of the apparatus so that the upper surface of the object is irradiated with the sterilization light emitted from the main germicidal lamp by moving the sterilization base body upward so as to be spaced apart from the upper surface of the object by a temporary set distance, and in this state, horizontally pivoting and moving the main germicidal lamp, and then moving the sterilization base body downward so as to be spaced apart from the upper surface of the object by a reference distance shorter than the temporary set distance (pg. 11 par. 6-pg. 12 par. 1; NOTE: since the controller is capable of performing each individual step--- raising and lowering the sterilization base body, and horizontally pivoting the UV lamps--- it is theoretically capable of performing the sequence of steps in the instant claim; absent the phrases “a controller programmed to” or “a controller comprised of a non-transitory computer readable medium containing instructions that when executed, cause the sterilization device to”, the procedure of the instant claim is merely a recitation of the intended use of the apparatus). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau in view of Dobrinsky et al. (US 20180117194 A1).
Regarding claim 13, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 1, as set forth above, but does not teach wherein the main germicidal lamp or the air germicidal lamp selectively emits only peaks including a wavelength of 275 nm.
Dobrinsky et al. teaches a sterilization chamber that uses UV light to sterilize air and surfaces (Fig. 5, par. 2: The disclosure relates generally to surface and air sterilization, and more particularly, to an ultraviolet-based solution for sterilizing surfaces and air using ultraviolet radiation). Dobrinsky teaches UV lamps with a peak wavelength of 275 nm for the purpose of sterilizing air and surfaces (par. 57: In a more particular embodiment, at least one of the ultraviolet emitting devices emits ultraviolet light having a peak wavelength of approximately 275 nm).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Zhang modified by Lichtblau to emit light at a peak wavelength of 275 nm, as taught by Dobrinsky et al., for the purpose of sterilizing air and surfaces. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau in view of Wichers et al. (US 20080253941 A1). 
 Regarding claim 14, Zhang modified by Lichtblau teaches the indoor air sterilization and purification apparatus according to claim 1, as set forth above, but does not teach wherein at least one moth eye lens is installed on at least one module of the UV-C LED system. 
In light of Applicant’s Specification par. 17, a moth eye lens, absent any further description of its structure, is interpreted to be any lens that focuses light and can extend its distance (par. 17: By applying an optical lens to an emission part of a light source, light is condensed to enable sterilization of the distant space). 
Wichers et al. teaches a UV disinfection system for sterilizing surfaces (abstract: A UV radiation-based surface disinfection system disinfects contaminated surfaces by providing disinfecting UV radiation that eliminates pathogens or microbes from the target surface that it irradiates/illuminates). Wichers et al. teaches attaching lenses to a UV light source in order to focus and/or extend the distance of the UV light beam (Fig. 1: lens 106; par. 30: Lenses can be used to focus or elongate the light into a beam or a spot upon the surface).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Zhang modified by Lichtblau to have lenses, as taught by Wichers et al., in order to focus UV light and/or extend the distance of UV light for sterilizing a surface. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang modified by Lichtblau, and Garner in view of Dobrinsky et al.
Regarding claim 16, Zhang modified by Lichtblau and Garner teaches the indoor air sterilization and purification apparatus according to claim 3, as set forth above, but does not teach wherein the main germicidal lamp or the air germicidal lamp selectively emits only peaks including a wavelength of 275 nm.
Dobrinsky et al. teaches a sterilization chamber that uses UV light to sterilize air and surfaces (Fig. 5, par. 2: The disclosure relates generally to surface and air sterilization, and more particularly, to an ultraviolet-based solution for sterilizing surfaces and air using ultraviolet radiation). Dobrinsky teaches UV lamps with a peak wavelength of 275 nm for the purpose of sterilizing air and surfaces (par. 57: In a more particular embodiment, at least one of the ultraviolet emitting devices emits ultraviolet light having a peak wavelength of approximately 275 nm).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV lamps of Zhang modified by Lichtblau and Garner to emit light at a peak wavelength of 275 nm, as taught by Dobrinsky et al., for the purpose of sterilizing air and surfaces. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796        

/KEVIN JOYNER/Primary Examiner, Art Unit 1799